194 F.2d 536
52-1 USTC  P 9224
FALLS CITY PONTIAC COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11416.
United States Court of Appeals Sixth Circuit.
Feb. 15, 1952.

Frederic D. Dassori, Dee R. Bramwell and Stokes, Bramwell & Dassori, Washington, D.C., for petitioner.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, Claude R. Marshall, Helen Goodner and Carolyn R. Just, Washington, D.C., for respondent.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This petition for review was heard and considered by the court on the record, oral arguments and briefs of attorneys for the respective parties, and the Court being advised;


2
It is Ordered that the order of the Tax Court herein appealed from be and is hereby affirmed upon the Findings of Fact and Opinion of the Tax Court.  15 T.C. 977, See Commissioner of Internal Revenue v. Gooch Milling & Elevator Co., 320 U.S. 418, 420, 64 S. Ct. 184, 88 L. Ed. 139; Edward Barron Estate Co. v. Commissioner, 9 Cir., 93 F.2d 751; Rules 4(f) and 6(h), Rules of Practice before the Tax Court of the United States, revised to November 3, 1947, 26 U.S.C.A. § 1111; Section 42, Chapter 65, Revised Code of Delaware.